Tenney, J.
The R. S., c. 125, § 35, gives to any ship-carpenter, caulker, blacksmith, joiner, or other person, who shall perform labor, or furnish materials for, or on account of any vessel building, &c., a lien on the same for his wages or materials. This provision is as comprehensive in securing those who perform labor and furnish materials about a vessel in the process of building, or of being repaired, as is the statute of 1848, c. 72, § 1, giving to persons, who shall labor at cutting, hauling and driving logs, masts, spars or other lumber, a lien thereon. The latter has received a construction from the Court, that it extends to persons, who shall perform such labor under a person, who contracts with the owner of the lumber, equally with those, who labor under a contract with the owner himself. Spofford v. True, 33 Maine, 283; Doe v. Monson, ibid., 430. The principle of these cases is applicable to that now under consideration.
The action must be against the person, who procured the services to be performed. No other can be liable for such a claim. Ames v. Swett, 33 Maine, 479.
The vessel was properly attached for the purpose of securing the lien. And if the attachment had continued, till judgment was recovered, she could have been disposed of to satisfy the execution, which issued upon that judgment. The attachment was relinquished, in consideration of the receipt given; and it differs in no essential particular from receipts taken for any other property attached on mesne process.
*412The defendant has failed to fulfil the promise made in the receipt, and according to the agreement he must be

Defaulted.